18 N.Y.3d 901 (2012)
963 N.E.2d 787
940 N.Y.S.2d 210
2012 NY Slip Op 63958
SHAWN GREEN, Appellant,
v.
STATE OF NEW YORK, Respondent.
Motion No: 2011-1358.
Court of Appeals of New York.
Submitted December 27, 2011.
Decided February 14, 2012.
Motion, insofar as it seeks leave to appeal from the Court of Claims judgment, dismissed upon the ground that it does not lie (see CPLR 5602); motion, insofar as it seeks leave to appeal from the Appellate Division order denying appellant's motion *902 for reargument, dismissed upon the ground that such order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied.